Commission Number 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVARUS, INC. (Exact name of registrant as specified in its charter) Delaware 27-3492584 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 412 Olive Avenue, Ste 212, Huntington Beach, CA 92648 (Address of principal executive offices) (zip code) (949) 275-6132 (Registrant’s telephone number, including area code) (949) 271-5730 (Registrant’s fax number, including area code) Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price (US$) Amount of registration fee(3) Common Stock , par value $.001 $ $ $ Total Registration Fee $ An indeterminate number of additional shares of common stock shall be issue-able pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. The sales price for the selling shareholdersto the public is fixed at $0.10 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. or another exchange. Our common stock is presently not traded on the market or securities exchange, and we have not applied for listing or quotation on the public market. Estimated in accordance with Rule 457(c) solely for the purpose of computing the amount of the registration fee based on a bona fide estimate of the maximum offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Table of Contents THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES PUBLICLY UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS SUBJECT TO COMPLETION, DATED 2010 AVARUS, INC. A DELAWARE CORPORATION 41,075,, INC. The selling stockholders named in this prospectus are offering up to 41,075,000 shares of our Common Stock. We will not receive proceeds from any sale of Common Stock by the Selling Stockholders. Our Common Stock does not presently trade on any exchange or electronic medium. Prior to this offering, there has been no public market for Company’s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act"). If and when any sale of securities is made by a selling stockholder prior to our entry into a Business Combination Transaction, the securities and the purchase price for the securities (the "Deposited Funds" and "Deposited Securities," respectively) shall promptly be placed into escrow with Cleartrust, LLC. ClearTrust, LLC is an SEC registered Transfer Agent along with being a licensed and bonded escrow company. ClearTrust, LLC will utilize a separate and segregated escrow account at Synovus Bank, an FDIC insured institution to hold the escrow on behalf of the individual investors and seller. While held in the escrow account, the deposited securities may not be traded or transferred. The deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419.Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The pro rata portion of the deposited funds, including interest or dividends, if any, to any investor who does not elect to remain an investor within five (5) business days of such election. Unless a sufficient number of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. All shares currently have a restrictive legend and cannot be sold without registration or an exemption from registration.Therefore, if a stockholder desires to sell his or her shares prior to our entering into a Business Combination Transaction, he or she must notify us.All sales of our stock are still subject to the restrictions of the escrow agreement. If there are no sales in this offering, then after we complete a Business Combination Transaction, we will file aForm 8-K with the SEC containing extensive information about the Target(s) as required by SEC regulations, including audited financial statements.After completing such Business Combination Transaction, we would no longer be deemed to be a shell company, and the requirements of Rule 419 with respect to escrow of funds, and purchasers’ opportunity to receive a return of their investment funds if they did not approve of the acquisition would not apply. Table of Contents This offering is a resale of securities initially sold at $0.10 a share and is being conducted pursuant to Rule 419 of the Securities Act. The offering price of the securities under this Registration Statement is set at $.10. There is currently no public market for our common stock.However, once a business combination has been successfully completed and the Post-Effective amendment is deemed effective, we intend to arrange to have our common stock traded on a public market.Although we intend to apply for the trading of our common stock on the OTC Bulletin Board after completing an acquisition, a merger, acquisition, or similar transaction (a “Business Combination Transaction”), public trading of our common stock may never materialize.If our common stock becomes traded on the OTC Bulletin Board after we complete a Business Combination Transaction, the sale price will vary according to prevailing market prices or privately negotiated prices by the selling stockholders. The selling security holders and any broker-dealers participating in the distributions of the shares are considered to be “underwriters” within the meaning of Section 2(11) of the Securities Act.Any profit on the sale of shares by the selling security holders and any commissions or discounts given to any such broker-dealer may be deemed to be underwriting commissions or discounts. The Company was organized as a vehicle to investigate and, if such investigation warrants, merge or acquire a target company or business seeking the perceived advantages of being a publicly held corporation. As of the date of this prospectus, we have no particular acquisitions in mind and have not entered into any negotiations with respect to the possibility of a merger or acquisition between us and such other company.Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a loss of your investment. Our independent auditors have issued an audit opinion for Avarus, Inc. which includes a statement expressing substantial doubt as to our ability to continue as a going concern. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS, PARTICULARLY, THE RISK FACTORS SECTION BEGINNING ON . Neither the U.S. Securities and Exchange Commission nor any state securities division has approved or disapproved these securities, or determined if this prospectus is truthful, accurate, current or complete. Any representation to the contrary is a criminal offense. Table of Contents AVARUS, INC. PART I Page Prospectus Summary 1 Our Business 3 The Offering 4 Risk Factors 8 Cautionary Note Regarding Forward-Looking Statements 17 Use of Proceeds 17 Determination of Offering Price 18 Dilution 18 Capitalization 18 Market for Common Equity and Related Stockholder Matters 19 Management's Discussion and Analysis or Plan of Operations 19 Plan of Operations 23 Liquidity and Capital Resources 24 Seasonality 24 Description of Business 24 Description of Property 27 Legal Proceedings 27 Directors, Executive Officers, Promoters and Control Persons 27 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 31 Certain Relationships and Related Transactions 32 Selling Security Holders 34 Description of Securities 35 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 36 Recent Sales of Unregistered Securities 37 Shares Eligible for Future Sale 37 Transfer Agent and Registrar 38 Legal Matters 38 Plan of Distribution 38 Experts 39 Where You Can Find Additional Information 39 Financial Statements F-1 PART II Indemnification of Directors and Officers II-1 Other Expenses of Issuance and Distribution II-1 Exhibits Schedule II-2 Undertaking II-2 Signatures II-4 Table of Contents You should rely only upon the information contained in this prospectus in deciding whether to purchase our securities.We have not authorized anyone to provide information different from that contained in this prospectus.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of securities.Our business, financial condition, results of operations, and prospects may have changed since that date. The information contained in this prospectus is not complete and is subject to change.The selling stockholders are not permitted to sell securities until the Registration Statement, of which this prospectus is a part, filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, nor is it a solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. PART I PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this prospectus ("Prospectus"). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety.You should rely only upon the information contained in this prospectus.We have not, and the selling stockholders have not, authorized anyone to provide you with information which is different from that contained in this prospectus. The selling stockholders are offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. SUMMARY INFORMATION AND RISK FACTORS. The following summary contains basic information about our company and this offering.It does not contain all of the information which is important to you in making an investment decision.You should read this prospectus summary together with the entire prospectus, including the more detailed information in our financial statements and accompanying notes appearing elsewhere in this prospectus. Unless otherwise indicated, all information contained in this prospectus relating to our shares of common stock is based upon information as of September 30, 2010. RIGHTS AND PROTECTIONS UNDER RULE 419 The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") under the Securities Act of 1933, as amended (the "Securities Act"). If and when any sale of securities is made by a selling stockholder prior to our entry into a Business Combination Transaction, the securities and the purchase price for the securities (the "Deposited Funds" and "Deposited Securities," respectively) shall promptly be placed into escrow with ClearTrust, LLC.Cleartrust, LLC is an SEC registered Transfer Agent along with being a licensed and bonded escrow company. ClearTrust, LLC will utilize a separate and segregated escrow account at Synovus Bank, an FDIC insured institution to hold the escrow on behalf of the individual investors and seller. While held in the escrow account, the deposited securities may not be traded or transferred. Under Rule 419, the Deposited Funds and Deposited Securities will be released, only after the Company has met the following three conditions: First, the Company must execute an agreement for an acquisition(s) meeting certain prescribed criteria; second, the Company must successfully complete a reconfirmation offering which includes certain prescribed terms and conditions; and third, the acquisition(s) meeting the prescribed criteria must be consummated. 1 Table of Contents Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The pro rata portion of the deposited funds, including interest or dividends, if any, shall be returned to any investor who does not elect to remain an investor within five (5) business days of such election. Unless a sufficient number of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds (plus interest and dividends, if any) and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. If there are no sales in this offering, then after we complete a Business Combination Transaction, we will file aForm 8-K with the SEC containing extensive information about the Target(s) as required by SEC regulations, including audited financial statements.After completing such Business Combination Transaction, we would no longer be deemed to be a shell company, and the requirements of Rule 419 with respect to escrow of funds, and purchasers’ opportunity to receive a return of their investment funds if they did not approve of the acquisition would not apply. POST-EFFECTIVE AMENDMENT Once the agreement(s) governing the acquisition(s) of a business(es) meeting the above criteria has (have) been executed, Rule 419 requires the Company to update the registration statement of which this prospectus is a part with a post-effective amendment. The post-effective amendment must contain information about: the proposed acquisition candidate(s) and its business(es), including audited financial statements. The post-effective amendment must also include the terms of the reconfirmation offer mandated by Rule 419. The offer must include certain prescribed conditions which must be satisfied before the Deposited Funds and Deposited Securities can be released from escrow. RECONFIRMATION OFFERING The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1) The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the escrow account within five business days after the effective date of the post-effective amendment; 2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds (and any related interest or dividends, if any) held in the escrow account on such investor's behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition(s) will be consummated only if investors having contributed 80% of the maximum offering proceeds elect to reconfirm their investments; and (5) If a consummated acquisition(s) has not occurred within 18 months from the date of this prospectus, the Deposited Funds held in the escrow account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. 2 Table of Contents OUR BUSINESS Avarus, Inc. (“we”, “us”, “our”) was incorporated under the laws of the State of Delaware on September 20, 2010 to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.Since our inception, we have been engaged in developmental stage activities and organizational efforts. The Company was formed by J.W. Mezey, the initial director, for the purpose of creating a corporation which could be used to consummate a merger or acquisition.Paul Howarth serves as Chairman of the Board, and as a Director.J.W. Mezey was our original incorporator and presently serves as President, Principal Accounting Officer, Principal Financial Officer, Secretary and as a Director. Our business purpose is to seek the acquisition of or merger with, an existing company.The acquisition of a business opportunity may be made by purchase, merger, exchange of stock, or otherwise, and may encompass assets or a business entity, such as a corporation, joint venture, or partnership. We have very limited capital, and it is unlikely that we will be able to take advantage of more than one such business opportunity. We intend to seek opportunities demonstrating the potential of long-term growth as opposed to short-term earnings.We will not restrict potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business.As of the date hereof, we have made no efforts to identify a possible business combination including, but not limited to, not conducting negotiations or entering into a letter of intent with respect to any target business and we have not entered into a letter of intent or any definitive agreement with respect to any target business. The analysis of new business opportunities has and will be undertaken by or under the supervision of our officers and directors. We have unrestricted flexibility in seeking, analyzing and participating in potential business opportunities. In its efforts to analyze potential acquisition targets, wewill consider the following kinds of factors: (a)Potential for growth, indicated by new technology, anticipated market expansion or new products; (b)Competitive position as compared to other firms of similar size and experience within the industry segment as well as within the industry as a whole; and (c)Strength and diversity of management, either in place or scheduled for recruitment. Based upon proposed business activities, we are a "blank check" company. The SEC defines those companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies." Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Accordingly, each shareholder of the Company has agreed not to sell or offer to sell that his/her respective shares of the Company's common stock until such time as the Company has successfully consummated a merger or acquisition and the Company is no longer classified as a "blank check" company. However, while management believes that the procedures established to preclude any sale of the Company's securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder's sell their respective securities before such closing. We have not been involved in any bankruptcy, receivership or similar proceeding.We have not been involved in any material reclassification, merger consolidation, or purchase or sale of any assets. As of the date of this prospectus, we have 41,075,000 shares of $0.001 par value common stock issued and outstanding. We currently maintain an address at the offices located at 412 Olive Avenue, Ste 212, Huntington Beach, CA 92648. Our fiscal year end is September 30. 3 Table of Contents THE OFFERING Securities Offered We are registering common shares on behalf of thirty-seven (37) selling security holders.In the aggregate, the selling stockholders are offering up to 41,075,000 shares of common stock, $.001 par value per share.The aggregate amount of shares we are registering for the selling security holders represents 100% of the issued and outstanding shares of our common stock and 55% of the total authorized shares of our common stock.See “Selling Security Holders.” Plan of Distribution Up to 41,075,000 shares of common stock may be offered and sold by the selling stockholders through agents or brokers, acting as principal, agent in transactions, which may involve block transactions, on the Electronic Bulletin Board, over-the-counter market or on other exchanges on which the shares are then listed, pursuant to the rules of the applicable exchanges or in the over-the-counter market, or otherwise; through brokers or agents in private sales at negotiated prices; or by any other legally available means. Because it is not contemplated that any of the selling stockholders intend to sell their shares until we enter into a Business Combination Transaction, and any sales will have to be through a broker dealer, we will not know in which statesprospective purchasers will be located.It will be the brokers’ responsibility to confirm that sales can legally be made in the applicable states. Offering Price $0.10 per share.The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Use of Proceeds We will not receive any cash or other proceeds from the selling security holders’ sales of their respective shares. Securities Outstanding We are authorized to issue up to an aggregate of 75,000,000 shares of common stock of which 41,000,000 common shares were issued and outstanding as of September 30, 2010 and 41,075,000 common shares were issued and outstanding as of October 10, 2010. Rule 419 This offering is being conducted pursuant to Rule 419 of the Securities Act. Consequently, if one of our stockholders sells shares before we have entered into a merger, acquisition or similar transaction (hereinafter collectively referred to as a “Business Combination Transaction”), the shares and the funds paid for them (the purchasers of those shares are hereinafter referred to as the “Purchasers”) shall promptly be placed into escrow with ClearTrust, LLC.Cleartrust, LLC is an SEC registered Transfer Agent along with being a licensed and bonded escrow company. ClearTrust, LLC will utilize a separate and segregated escrow account at Synovus Bank, an FDIC insured institution to hold the escrow on behalf of the individual investors and seller. When we have entered into an agreement for a Business Combination Transaction with one or more businesses (the “Targets”), we shall file a post-effective amendment to this registration statement with the SEC and will send the Purchasers, if any, extensive information with respect to the Targets including audited financial statements, and each Purchaser shall have a period of forty five (45) business days after the effective date of that amendment (the end of such period, the “Deadline”) in which to inform us whether he, she or it wishes to remain an investor in our company after the Business Combination Transaction.If a Purchaser informs us on, or prior to, the Deadline that he, she or it wishes to remain an investor in our company after the Business Combination Transaction, we shall release the shares to him, her or it and release the funds he, she or it paid for such shares, plus any interest or dividends, if any, on those funds, to the stockholder from whom he, she or it purchased those shares after the Business Combination Transaction is complete, which will be at least forty five (45) business days after the date the SEC declares the amendment effective.If a Purchaser fails to inform us on, or prior to, the Deadline that he, she or it wishes to remain an investor in our company after the Business Combination Transaction, his, her or its escrow funds, plus any interest or dividends, if any on those funds, shall be returned to him, her or it within five business days after the forty fifth (45th) business day following the date the SEC declares the amendment effective, and his, her or its shares shall be returned to the stockholder from whom he, she or it purchased his, her or its shares. 4 Table of Contents Subsequent to consummating such Business Combination Transaction and the effective date of the amendment to this registration statement, we would no longer be deemed to be a shell company, and shares could be transferred without complying with the provisions of Rule 419. If any stockholders sold any shares to Purchasers, and we have not completed a Business Combination Transaction within 18 months after the date the SEC declares this registration statement effective, all escrow funds shall be returned to the Purchasers withinfive days, plus any interest or dividends, if any, on those funds, all of the shares held in escrow shall be returned to the selling stockholders from whom those Purchasers purchased them and we will file an amendment to this registration statement with the SEC removing the shares from registration and terminating this offering, in which event the shares would not be able to be sold unless they are registered or unless a valid exemption from registration is then available; please note that shares of a blank check company cannot be sold pursuant to Rule 144.Since the escrow funds will either be released to the selling stockholders or returned to the Purchasers, we will not receive any funds from this offering. If there are no sales in this offering within eighteen (18) months after the date the SEC declares this registration statement effective, no funds or shares shall be placed in escrow, and we will file an amendment to this registration statement with the SEC removing the shares from registration and, subject to the next paragraph, terminating this offering, in which event the shares cannot be sold unless they are registered or unless a valid exemption from registration is then available; please note that shares of a blank check company cannot be sold pursuant to Rule 144. If there are no sales in this offering, we may enter into a Business Combination Transaction at any time, regardless of whether before or after eighteen (18) months after the effective date of this registration statement; provided, however, that if there are no sales of securities pursuant to this offering, and during said eighteen (18) month period we become aware that a business combination is probable, we shall suspend this offering, and shall notify the sellingstockholders that this offering is being suspended.If the potential Business Combination Transaction is not consummated before the expiration of the 18 month period, this offering shall be continued, and the selling stockholders may sell shares again pursuant to this offering.After the 18 month period, if there is no Business Combination Transaction, this offer will be terminated. If there are no sales in this offering, then after we complete a Business Combination Transaction, we will file aForm 8-K with the SEC containing extensive information about the Target(s) as required by SEC regulations, including audited financial statements.After completing such Business Combination Transaction, we would no longer be deemed to be a shell company, and the requirements of Rule 419 with respect to escrow of funds, and purchasers’ opportunity to receive a return of their investment funds if they did not approve of the acquisition would not apply. All shares currently have a restrictive legend and cannot be sold without registration or an exemption from registration.In order to comply with Rule 419 of the Securities Act, all of our selling stockholders have entered into an escrow agreement.If a stockholder desires to sell his or her shares prior to our entering into a Business Combination Transaction, he or she must notify us so that we can then determine if the broker dealer arranged for the sale to shares.All sales of our stock are subject to the restrictions of the escrow agreement. In order to comply with Rule 419, all of the selling stockholders have entered into an escrow agreement with Cleartrust, LLC.When we have entered into an agreement for a Business Combination Transaction with one or more businesses and filed the required amendment to this registration statement with the SEC, we shall send the Purchasers, if any, extensive information with respect to the Targets and each Purchaser shall have a period of 45 business days after the effective date of that amendment in which to inform us whether he, she or it wishes (A) to remain an investor in our company subsequent to the closing of the Business Combination Transaction, in which event the Escrow Agent shall release all of the Purchaser’s securities from escrow to the Purchaser and shall release the purchase price for those securities, plus any interest or dividends, if any, from escrow to the selling stockholder, or (B) to receive the return of his, her or its escrow funds plus any interest or dividends, if any, in which event the securities shall be returned to the selling stockholder. 5 Table of Contents Escrow Agreement If we give written instructions to the Escrow Agent that we have not (A) negotiated an acquisition transaction, (B) filed a post-effective amendment to our Registration Statement, (C) successfully completed a reconfirmation offering meeting the requirements of Rule 419 and (D) closed on the acquisition agreement within eighteen (18) months after the date of our Registration Statement, then the Escrow Agent will return the escrow funds to the Purchasers plus any interest or dividends, if any, and return the securities to the selling stockholders. Risk Factors An investment in our shares is highly speculative and purchasers may suffer substantial dilution per common share compared to the purchase price. We may need additional funding. No individual should invest in our common shares who cannot afford to risk the loss of his or her entire investment. All shares are currently restricted and may not be sold except subject to the Escrow Agreement. If a stockholder wishes to sell his stock, he must notify the Company.Any sale is subject to the terms of the Escrow Agreement and would not be completed until a later date. The sale may never be completed as discussed in “Escrow Agreement” immediately prior to this provision. See “Risk Factors” immediately following this provision. 6 Table of Contents SUMMARY FINANACAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statements of operations data Inception Sept. 20, 2009 thru Sept. 30, 2009 Revenue $
